Title: To Thomas Jefferson from Benjamin Franklin, 19 April 1787
From: Franklin, Benjamin
To: Jefferson, Thomas



Dear Sir
Philada. April 19. 1787

I have lately received your Favour of Dec. 23. The Diplomas I hope are got to hand before this time. I am much oblig’d by your taking care of my Encyclopedie. Mr. Hopkinson will account with you for it.
I am glad to learn that every thing is quiet in Europe, and like to continue so. I hope the same will be the case here; tho’ Boutdefeus are not wanting among us, who by inflammatory Writings in the Papers are perpetually endeavouring to set us together by the Ears about Taxes, and Certificates, &c. The Insurgents in the Massachusets are quelled: and I believe a great Majority of that People approve the Measures of Government in reducing them. Yet I see that in the late Election they have left out the late Governor and chosen Mr. Hancock. But he was always more popular than Mr. Bowdoin, had resign’d on Account of his Infirmities, and his Health being mended, his Friends have taken Advantage of the Offence given by Mr. Bowdoin to the Malcontents, to encrease the Number of Votes against him. His refusing the Bill for reducing the Governor’s Salary, has also, I imagine hurt his Interest at this Election. So that upon the whole I do not think his not being chosen any Proof of general Dissatisfaction with the Measures taken to suppress the Rebellion, or with the Constitution.

Our Federal Constitution is generally thought defective and a Convention, first propos’d by Virginia, and since recommended by Congress, is to assemble here next Month, to revise it and propose Amendments. The Delegates generally appointed as far as I have heard of them are Men of Character for Prudence and Ability, so that I hope Good from their Meeting. Indeed, if it does not do Good it must do Harm, as it will show that we have not Wisdom enough among us to govern ourselves; and will strengthen the Opinion of some Political Writers, that popular Governments cannot long support themselves.
I am sorry for the Death of M. Peyronet on Account of Mr. Paine, who would have been pleas’d and instructed by conferring with that ingenious and skilful Artist on the Subject of his Bridge, and it was my Intention to introduce him to Mr. Peyronet’s Acquaintance. I have requested the Duke de Rochefoucauld to procure him a Sight of the Models and Drafts in the Repository of the Ponts et Chaussées. You are well acquainted with Mr. Paine’s Merit, and need no Request of mine to serve him in his Views, and introduce him where it may be proper, and of Advantage to him.
With great and sincere Esteem I have the honour to be Your Excellency’s most obedient & most humble Servant,

B. Franklin

